ORDER
PER CURIAM.
The Application for Stay and the Petition for Writ of Prohibition are dismissed. However, we note that when oral argument in this matter was presented to this Court, the Solicitor of the City of Philadelphia represented to this Court that the City of Philadelphia would have no objection if the challenged order of the Court of Common Pleas were to be construed to mean the following:
The Philadelphia Police Department is permitted to restrain any access, entry or occupation of the area bounded by the building lines from the north side of Baring Street to the south side of Powelton Avenue; and from the east side of 32nd Street to the west side of 34th Street by any individual, group or organization where such access, entry or occupation is for the purpose of aiding and abetting MOVE in resisting lawful order of the court.
ROBERTS, J., would remand.
POMEROY, J., filed a concurring opinion.
NIX, J., filed a concurring opinion.